Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/784,396 filed on 02/07/2020 in which Claims 1-15 are presented for examination.

Status of Claims
Claims 1-15 are pending, of which Claims 1-15 are rejected under 35 U.S.C. 103.

Applicant’s Most Recent Claim Set of 02/07/2020
Applicant’s most recent claim set of 02/07/2020 is considered to be the latest claim set under consideration by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the contact-less communication domain is configured to detect, detecting, receiving, send, start, remain”, “the secure element domain is configured to receive, identifying, approve, deny”, and “an external device configured to provide, detect”, in claim(s) 9, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner suggests for the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Claim Objections
Regarding Claim 13, this claim is objected to for apparently retaining the European claim structure of its foreign priority application, which in this case has the effect under United States claim structure, of disguising an Independent Claim as a Dependent Claim.  Currently Claim 13 reads as: “A mobile device comprising the electronic device according to Claim 9, wherein the mobile device is a smart card or a mobile phone.”.  Assuming that the applicant actually desires Claim 13 to be a dependent Claim using United States claim structure, the examiner construes Claim 13 to read as “The electronic device of Claim 9, further comprising a mobile device, wherein the mobile device is a smart card or a mobile phone.”.  Applicant may of course chose to amend this claim differently than what the examiner has construed, or may chose to amend this claim to become an Independent Claim, as long as normal United States claim structure is adhered to.

Regarding Claim 14, this claim is objected to for apparently retaining the European claim structure of its foreign priority application, which in this case has the effect under United States claim structure, of disguising an Independent Claim as a Dependent Claim.  Currently Claim 14 reads as: “A communication system comprising: an electronic device according to claim 9; and an external device configured to provide the RF field and to detect the contact-less communication domain of the electronic device, when said contact-less communication domain is not in the mute status.”.  Assuming that the applicant actually desires Claim 14 to be a dependent Claim using United States claim structure, the examiner construes Claim 14 to read as “The electronic device of Claim 9, wherein an external device is configured to provide the RF field and to detect the contact-less communication domain of the electronic device, when said contact-less communication domain is not in the mute status.”.  Applicant may of course chose to amend this claim differently than what the examiner has construed, or may chose to amend this claim to become an Independent Claim, as long as normal United States claim structure is adhered to.

Regarding Claim 15, this claim is objected to for apparently retaining the European claim structure of its foreign priority application.  Currently Claim 15 reads as: “The communication system according to claim 14, wherein the external device is configured as one of the group consisting of a contact-less reader, a point of sale, a trusted service manager, or a transaction terminal.”.  Assuming that the applicant actually desires Claim 15 to be a dependent Claim using United States claim structure, the examiner construes Claim 15 to read as “The electronic device of Claim 14, wherein the external device is configured as one of the group consisting of a contact-less reader, a point of sale, a trusted service manager, or a transaction terminal.”.  Applicant may of course chose to amend this claim differently than what the examiner has construed, as long as normal United States claim structure is adhered to.

Appropriate correction is required.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimaru et al. US Patent Application Publication #2012/0032789 in view of Levy et al. US Patent Application Publication #2012/0178366.

Regarding Claim 1, Ichimaru et al. discloses:
A method of managing priority in an electronic device, wherein the electronic device comprises a contact-less communication domain and a secure element domain, wherein the contact-less communication domain and the secure element domain are connected via a domain interface, and wherein the secure element domain comprises two or more interfaces [(Ichimaru et al. Abstract Lines 1-9;  Par 88 Lines 1-5; Par 96 Lines 1-5; Figures 1-4 Items 10, 100, 110, 120, 130, 140, 141, 149) where Ichimaru et al. teaches a method of managing priority in an electronic device of a mobile terminal that includes a contactless communication domain and domain interface of the electronic device’s RF wireless interface to an external RF communication apparatus, a secure element domain that is connected to the contact-less domain by a domain interface internal to the Mobile Terminal and at least two communication interfaces on the secure element itself, SE IF Transceiver Item 141 in Figure 4 and DH IF Transceiver Item 149 in Figure 4], the method comprising:
detecting, by the contact-less communication domain, a radio frequency, RF, field of an external device and, upon detecting said RF field or upon receiving a first command from the external device, sending a priority request via the domain interface to the secure element domain [(Ichimaru et al. Par 56 Lines 1-9; Par 57 Lines 1-4; Par 58 Lines 1-10; Par 59 Lines 1-5; Par 101 Lines 1-6; Par 102 Lines 1-7; Figure 5) where Ichimaru et al. teaches that the mobile terminal’s contact-less communication domain detects a radio frequency field of an external device, receives a first command over this RF field from the external device, and then utilizing the mobile terminal’s internal domain interface sends a priority request via the domain interface to the secure element domain by requesting the polling of the secure elements for a given system code and a specific priority time slot];
receiving, by the secure element domain, the priority request and identifying whether the secure element domain is in a processing status [(Ichimaru et al. Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-5; Figure 5) where Ichimaru et al. teaches a case where the polling of the secure element for a given system code and a specific priority time slot identifies if the selected secure element is available for communication], hereby
upon identifying that the secure element domain is not in the processing status, approving, by the secure element domain, the requested priority, and starting a transaction, by the contact-less communication domain, in a priority status; and upon identifying that the secure element domain is in the processing status, denying, by the secure element domain, the requested priority, and starting a mute status or remaining in a mute status, by the contact-less communication domain [(Ichimaru et al. Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches a case where the polling of the secure element for a given system code and a specific priority time slot identifies if the selected secure element is not in processing status and is available for communication in which the request communication priority is approved and communication proceeds and if it is in a processing status or not available for communication the communication does not occur, effectively putting the contact-less communication domain in a mute status].

Ichimaru et al. does not appear to explicitly disclose:
such that the external device cannot detect the contact-less communication domain

However, Levy et al. discloses:
such that the external device cannot detect the contact-less communication domain [(Levy et al. Par 70 Lines 1-8) where Levy et al. teaches that if an external device of a Near Field Communications controller detects NFC transport technologies that the NFC controller does not support, then it cannot complete detection or enter a contact-less communication domain].

Ichimaru et al. and Levy et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ichimaru et al. and the teachings of Levy et al. by providing that if an external device of an Near Field Communications controller detects NFC transport technologies that the NFC controller does not support, then it cannot complete detection or enter a contact-less communication domain as taught by Levy et al. in the teaching described by Ichimaru et al.
The motivation for doing so would be to increase the usability and flexibility of Ichimaru et al. by providing that if an external device of an Near Field Communications controller detects NFC transport technologies that the NFC controller does not support, then it cannot complete detection or enter a contact-less communication domain as taught by Levy et al. in the teaching described by Ichimaru et al. so as to provide a block of NFC devices that cannot support the required transport technologies.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, wherein the contact-less communication domain is a near field communication, NFC, domain [(Ichimaru et al. Par 56 Lines 1-9) where Ichimaru et al. teaches that the contact-less communications domain processes Near Field Communications, or NFC, which of course obviously requires a NFC device to control the NFC communications or an NFC RF controller].

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: upon identifying that the processing status of the secure element domain has been terminated, approving the requested priority [(Ichimaru et al. Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches a case where the polling of the secure element for a given system code and a specific priority time slot identifies if the selected secure element is not in processing status or the processing status is terminated and is available for communication in which the request communication priority is approved and communication proceeds].

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: denying, by the secure element domain, requests from further applications, when the requested priority has been approved [(Ichimaru et al. Par 66 Lines 1-16) where Ichimaru et al. teaches that each secure element has its own embedded operating system and appropriately schedules the execution of its own single-threaded application at its priority level when requested or scheduled, with only independent and different applications processing at one time, effectively denying requests to access other applications while the current one is processing].

Regarding Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: terminating, by the contact-less communication domain, the mute status, when the requested priority has been approved, and subsequently starting the priority status [(Ichimaru et al. Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches a case where the polling of the secure element for a given system code and a specific priority time slot identifies if the selected secure element is not in processing status and is available for communication in which a requested communication priority is approved and communication proceeds, effectively terminating any previous status, including where the contact-less communication domain was in a mute or holding status because the secure element was in a processing status and not available for communication].

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: receiving, by the contact-less communication domain being in the priority status, a contact-less application package from the external device; passing the contact-less application package to the secure element domain via the domain interface, and subsequently terminating, by the secure element domain, the priority status [(Ichimaru et al. Par 56 Lines 1-9; Par 57 Lines 1-4; Par 58 Lines 1-10; Par 59 Lines 1-5; Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches receiving and passing a contact-less application package to the secure element domain, which then effects the current priority status, causing it to change].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: sending, by the contact-less communication domain, a request for an extension of the priority status to the secure element domain, approving, by the secure element domain, the requested extension of the priority status, and starting a subsequent transaction, by the contact-less communication domain, in a further priority status [(Ichimaru et al. Par 56 Lines 1-9; Par 57 Lines 1-4; Par 58 Lines 1-10; Par 59 Lines 1-5; Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches the ability to extend priority statuses].

Regarding Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The method according to claim 1, further comprising: terminating, by the secure element domain, the priority status after a predefined time limit [(Ichimaru et al. Par 122 Lines 1-8; Par 123 Lines 1-9; Par 124 Lines 1-6; Par 125 Lines 1-6) where Ichimaru et al. teaches predetermined time periods for which a particular priority status is active, then that particular priority status is terminated, to make room for the next predetermined time scheduled priority status].

Regarding Claim 9:
It is a device claim corresponding to the method claim of claim 71. Therefore, claim 9 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 10:
It is a device claim corresponding to the method claim of claim 2. Therefore, claim 10 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 11, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The electronic device according to claim 9, wherein the secure element domain comprises a secure element and a secure element domain operating system, and wherein the secure element domain operating system has a scheduling algorithm, in particular is single-threaded. [(Ichimaru et al. Par 66 Lines 1-16) where Ichimaru et al. teaches that each secure element has its own embedded operating system and appropriately schedules the execution of its own single-threaded application when requested or scheduled].

Regarding Claim 12, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The electronic device according to claim 9, wherein the electronic device is configured as an integrated circuit, and wherein the contact-less communication domain and the secure element domain are integrated into said integrated circuit [(Levy et al. Par 88 Lines 1-7) where Levy et al. teaches that the electronic device can be configured as one integrated circuit, including an ASIC or FPGA].

Regarding Claim 13, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The electronic device of Claim 9, further comprising a mobile device, wherein the mobile device is a smart card or a mobile phone [(Levy et al. Figure 4 Item 400) where Levy et al. teaches that the electronic device can be configured as a mobile phone].
Please see the Claim Objections Section above for a through explanation of why the examiner construed a necessary United States claim structure format for the structure of Claim 13.

Regarding Claim 14, most of the limitations of this claim have been noted in the rejection of Claim 9.  Applicant is directed to the rejection of Claim 9 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The electronic device of Claim 9, wherein an external device is configured to provide the RF field and to detect the contact-less communication domain of the electronic device, when said contact-less communication domain is not in the mute status. [(Ichimaru et al. et al. Par 56 Lines 1-9; Par 57 Lines 1-4; Par 58 Lines 1-10; Par 59 Lines 1-5; Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches that an external device of a Near Field Communications Reader Writer is configured to provide the RF field and detect the contact-less communication domain of the electronic device when it is not in an unavailable or mute status].
Please see the Claim Objections Section above for a through explanation of why the examiner construed a necessary United States claim structure format for the structure of Claim 14.

Regarding Claim 15, most of the limitations of this claim have been noted in the rejection of Claim 14.  Applicant is directed to the rejection of Claim 14 above.  In addition, the combination of Ichimaru et al. and Levy et al. discloses:
The electronic device of Claim 14, wherein the external device is configured as one of the group consisting of a contact-less reader, a point of sale, a trusted service manager, or a transaction terminal [(Ichimaru et al. et al. Par 56 Lines 1-9; Par 57 Lines 1-4; Par 58 Lines 1-10; Par 59 Lines 1-5; Par 101 Lines 1-6; Par 102 Lines 1-7; Par 103 Lines 1-17; Par 104 Lines 1-7; Figure 5) where Ichimaru et al. teaches that an external device of a Near Field Communications Reader Writer is configured as a contact-less reader].
Please see the Claim Objections Section above for a through explanation of why the examiner construed a necessary United States claim structure format for the structure of Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendel et al - US_20130060934: Mendel et al teaches a secure network of electronic elements.
Khan et al - US_20160360352: Khan et al teaches the priority based routing of data on an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498